HEANEY and ROSS, Circuit Judges,
concurring.
We agree with the analysis set forth in the opinion of Judge Van Pelt as a proper and technical interpretation of the law as it applies to this case. We are, however, appalled at the fact that this case was prosecuted by the United States Attorney rather than the local prosecutor. It obviously has taken a great deal of the government’s time and the court’s time to investigate, make a presentation to the grand jury, indict, try, retry, and appeal this case. We feel reasonably certain that Congress did not intend that the United States should take jurisdiction over every local crap game “conducted” by five persons, especially when some of the five participated in such a minor way as did Johnson and Phinney. In our opinion this case could have been handled more expeditiously at the state court level.
Federal courts are currently attempting to comply with the requirement that each federal criminal defendant receive a speedy trial. When United States Attorneys accept a case such as this, rather than letting local enforcement officials handle the matter, the objectives of the Speedy Trial Act are made more difficult to obtain; and the civil calendar of the Eastern District of Arkansas, already backed up because of a shortage of judges, is delayed even further.